DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0147532, “Nam”) in view of Park et al. (US 2017/0285780, “Park”) in view of Toyama et al. (US 2013/0330544, “Toyama”).
Regarding claims 1 and 14, Nam teaches a flexible window for a display device ([0028], [0029], [0030]) comprising an optical layer that may include a retardation plate ([0076], LF, Fig. 5), an adhesive layer over the optical layer (AM layer, Fig. 5, [0075], corresponding to impact mitigation layer), and a flexible window member (corresponding to a surface layer, e.g., [0028], WM layer, Fig. 5). Nam further teaches the inclusion of a display panel and a pressure sensitive adhesive between the display panel and the window members above it (see, e.g., Fig. 5, [0075], [0029]).	Nam fails to specifically teach the inclusion of a quarter waveplate as the retardation film. However, in the same field of endeavor of optical films for use in display devices ([0004], [0063]), Park teaches the inclusion of a quarter waveplate (e.g., Park [0063], [0064]) and teaches that the inclusion of such a plate improves viewing angle compensation, color sensitive improvement, light leakage prevention, and color control of the display ([0063], [0064]). It therefore would have been obvious to the ordinarily skilled artisan to have included a quarter waveplate depending on the desired and necessary optical requirements of the display and in order to improve viewing angle compensation, color sensitive improvement, light leakage prevention or color control of the display ([0063], [0064]).	Nam fails to specifically teach the inclusion of a coupling layer between the retardation layer and the adhesive layer (or impact mitigation layer). In the same field of endeavor of optical films for use in display devices, and their use in combination with adhesive members ([0017]), Toyama teaches to include an anchor layer next to an optical film in order to improve the adhesion between the optical film .
Claims 2-7, 10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Park in view of Toyama as applied to claims 1 and 14, above, and further in view of Hirai et al. (US 2013/0177748, “Hirai”).
Regarding claims 2 and 15, modified Nam fails to specifically teach that the adhesive member is made of a polyurethane based material. In the same field of endeavor of adhesive for use in optical applications ([0009]), Hirai teaches a pressure sensitive adhesive layer that may also act as a high-elasticity layer ([0054]) and that may be made of a urethane based resin ([0054]) in order to prevent and control any curling within the window member structure ([0056], [0057]). It therefore would have been obvious to have used the adhesive member of Hirai for that of modified Nam and to have adjusted it accordingly in order to prevent and control any curling within the window member structure ([0056], [0057]).
Regarding claims 3 and 16, modified Nam (Hirai) additionally teaches that the thickness of the adhesive member layer may be on the range of from 1 to about 100 micrometers (Hirai, [0055]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 4 and 17, modified Nam (Hirai) additionally teaches that the adhesive member layer may have a tensile modulus on the range of less than 10 MPa (or less than 0.01 GPa, see Hirai,  [0054]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 
Regarding claims 5 and 18, Nam additionally teaches that the adhesive member is applied to the underside of the window member (see Fig. 5, WM layer having AM layer underneath). It should be noted that claims 6 and 9 include product-by-process limitations limiting how the layers are applied (i.e., by coating). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claims 6 and 19, Nam additionally teaches that the retardation layer or optical layer may be applied on the rear surface of the adhesive member (see Fig. 5, LF layer applied underneath the uppermost AM layer). It should be noted that claims 6 and 9 include product-by-process limitations limiting how the layers are applied (i.e., by coating). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claims 7 and 20, modified Nam additionally teaches the inclusion of a positive c plate (e.g., Park [0064]) and the inclusion of such a plate underneath an additional retardation film would have been obvious to the ordinarily skilled artisan depending on the desired and necessary optical 
Regarding claim 10, Nam additionally teaches that the surface layer may comprise a base layer, a hard coat layer, and an anti-fingerprint layer ([0077], Fig. 5).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Park in view of Toyama as applied to claim 1, above, and further in view of Huh et al. (US 2014/0168580, “Huh”).
Regarding claims 8 and 9, while modified Nam teaches the inclusion of adhesive members, Nam fails to teach the thickness and tensile modulus of the adhesive member. In the same field of endeavor of pressure sensitive adhesives for use in optical members ([0007]), Huh teaches an acrylic pressure sensitive adhesive (e.g., [0108], [0106]), having a thickness of from 10 to 80 micrometers ([0103]) and a tensile modulus of up to 1 GPa ([0100]). Huh teaches that such an adhesive composition may contribute to durability, workability, improved optical characteristics, and light leakage prevention (e.g., [0106]). It therefore would have been obvious to have substituted or used the pressure sensitive adhesive of Huh for that of Nam for the benefit of its good durability, workability, improved optical characteristics, and light leakage prevention (e.g., [0106]).	The Examiner additionally notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Takegami et al. (US 2016/0109632, “Takegami”) in view of Majima et al. (US 2014/0253860, “Majima”).
Regarding claim 11, Nam teaches a flexible window for a display device ([0028], [0029], [0030]) comprising an optical layer that may include a retardation plate ([0076], LF, Fig. 5), an adhesive layer over the optical layer (AM layer, Fig. 5, [0075]), and a flexible window member (corresponding to a surface layer, e.g., [0028], WM layer, Fig. 5). Nam further teaches the inclusion of a display panel and a pressure sensitive adhesive between the display panel and the window members above it (see, e.g., Fig. 5, [0075], [0029]). Nam additionally teaches that the surface layer may comprise a base layer, a hard coat layer, and an anti-fingerprint layer ([0077], Fig. 5).	Nam fails to teach that the retardation layer is a high-retardation layer. In the same field of endeavor of optical films for use in display devices ([0005]), Takegami teaches a high retardation film having in plane retardation of from 1000 to 30,000 nm ([0027]) and that such a film is useful in suppressing the occurrence of rainbow unevenness in a display and provides the ability to widen the viewing angle of the display ([0028]). It therefore would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the retardation film of Takegami for that of Nam in order to suppress the occurrence of rainbow unevenness in the display and to provide the ability to widen the viewing angle of the display (Takegami, [0028]).	While modified Nam (Takegami) teaches that the retardation film may be made out of various materials, including, for example, acrylic materials (Takegami, e.g., [0038], [0039]), modified Nam fails to specifically teach that the presently claimed components. In the same field of endeavor of optical films for use in display devices (e.g., [0006]), Majima teaches that acrylic polymers such as polymethylmethacrylate (PMMA), cellulose, or polycarbonate polymers are suitable polymers having anisotropy ([0074] – [0076]) and also having good transparency and optical properties and capable of suppressing film unevenness ([0114] – [0117]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted the polymeric components described by Majima for those of modified Nam (Takegami) in order to improve the transparency, optical properties, or film . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Takegami in view of Majima as applied to claims 11, above, and further in view of Inoue et al. (US 2013/0050614, “Inoue”).
Regarding claim 13, while modified Nam (Takegami) teaches that the film may have a thickness of from less than 100 micrometers (Takegami, [0032]), modified Nam fails to teach that the optical film has a tensile modulus on the range of from 1 to 5 GPa. In the same field of endeavor of optical films for use in display devices ([0005]), Inoue teaches a cyclic olefin film having a thickness reading on that presently claimed and a tensile modulus of 3 to 8 GPa ([0082] – [0086]) and teaches that such a tensile modulus is useful in reducing any contraction of an adjacent polarizing film ([0086]). It therefore would have been obvious to have adjusted the tensile modulus of the retardation layer of modified Nam to within the range of from 3 to 8 GPa in order for the film to be useful in reducing any contraction of an adjacent polarizing film ([0086]).

Response to Arguments
Applicant’s arguments filed 7/1/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1-11 and 13-20 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782